Indictment for retailing liquor without license in Montgomery county, not in a town or city where by law authority to grant such licenses is vested in the corporate authorities. The evidence shows that the liquor was furnished at the time and place as charged, but the defendant in his statement claimed that he gave it and did not sell it or receive any money for it. The person to whom it was furnished testified : I passed the house of defendant, asked him if he had any whiskey, and told him that I wanted some. He asked, how much; I replied, a pint. He took a pint measure, drew a pint from behind the counter, and filled up a bottle and handed it to me. . . I threw a half dollar down on the counter, and went out carrying the whiskey with me. I don’t know that defendant saw me throw the half dollar ; I suppose he did; do not know that he got it. He was standing behind the counter, I in front of it. I did not ask him how much he asked for the whiskey, nor was there any agreement as to price of same. I do not know that he took the half dollar. — The defendant stated that he did not ■ see the witness lay a half dollar on the counter, and did not get it.
After conviction the defendant excepted to the overruling of his motion for a new trial. The grounds of the motion are, that the verdict is contrary to law and evidence, and that the court erred in charging as shown in the second head-note. Another ground alleged that the court failed to charge the jury as to the effect and weight they should give the defendant’s statement. This ground was not approved by the court, but the defendant offered two affidavits in support of its. truth.
Tom Eason, solicitor-general, by Hines, Shubrick & Eeldbr, contra.